        Case 1:20-cv-04278-KPF Document 6 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARTHA VENTILLA,

                          Plaintiff,
                                                         20 Civ. 4278 (KPF)
                        -v.-
                                                     ORDER TO SHOW CAUSE
PACIFIC INDEMNITY COMPANY,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff initiated this action on June 4, 2020, by filing a Complaint

against Defendant. (Dkt. #1). Since that time, Plaintiff has made no effort to

serve Defendants; nor has Plaintiff made any other effort to prosecute her case.

Federal Rule of Civil Procedure 4(m) requires that “[i]f a defendant is not served

within 90 days after the complaint is filed, the court … must dismiss the action

without prejudice.” Therefore, the Court ORDERS Plaintiff to show cause in

writing by October 2, 2020, why this case should not be dismissed for failure to

serve Defendant.

      SO ORDERED.

Dated: September 2, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
